 



EXHIBIT 10.17
[Altus Letterhead]
August 14, 2006
Philip Gotwals
[Address]
Dear Philip:
We are pleased you have accepted our offer for the position of Vice President
Project Management reporting to Burkhard Blank, Senior Vice President, Medicine,
Regulatory Affairs, and Project Management. We offer you a biweekly salary of
$9,230.77, which equates to an annualized salary of $240,000. In addition to
your base salary, you will have an opportunity to earn an annual bonus of up to
25% based on achieving mutually established performance objectives. Our offer to
you also includes Stock Options to purchase 45,000 shares of Altus common stock.
Shares will vest quarterly over a four-year schedule, in accordance with plan
documents, so long as you remain an employee. Your exercise price will be the
common stock price in effect on your first day of employment.
You will also be eligible for a Sign-On Bonus of $45,000 to be paid within
30 days of your hire. Should you voluntarily terminate your employment before
the first anniversary of the Commencement Date, the full amount of the bonus
will be repaid by you to the Company. Should you voluntarily terminate your
employment on or after the first anniversary of the Commencement Date and prior
to the second anniversary of the Commencement Date, one-half of the bonus will
be repaid by you to the Company.
Altus offers a competitive and comprehensive benefits program. All employees are
eligible to participate in the program, which includes group health, dental,
life, and long and short-term disability insurance. You are also eligible to
participate in our matching 401k plan, in accordance with plan guidelines.
Employees also receive generous vacation time, of which you are eligible to
receive four (4) weeks vacation. The company also provides for personal time and
observed as well as floating holidays.
Your employment is subject to your agreement to Altus’s standard employee
non-disclosure and inventions agreement and non-compete agreement. We have
included a copy of the agreements as an attachment to this offer. Please bring
the signed copies with you on your first day.
The Federal government requires that we verify the employment eligibility of all
new employees. On your first day, please bring two forms of identification
(valid driver’s license, original birth certificate, passport, original social
security card, etc) demonstrating you are legally eligible to work in the United
States. This information is required to complete the INS (Immigration and
Naturalization Service) form I-9.

 



--------------------------------------------------------------------------------



 



Philip Gotwals
August 14, 2006
Page 2
We look forward to you beginning employment with us on Monday, September 25,
2006. Once you have had an opportunity to review the above information, please
let us know it is acceptable to you by signing below and returning one copy of
this letter.
Philip, everyone who has met you is enthusiastic about your capabilities and
feels confident that Altus will afford you a challenging and rewarding career.
We look forward to having you join us. Please feel free to contact me at
617-299-2813 with any questions or if you need additional information.
Sincerely,
/s/ Rose Villandry
Rose Villandry
Director, Human Resources
I accept the terms of employment offered in this letter.
Signature: /s/ Philip J. Gotwals
Date: 8/17/06
SSN: [Social Security Number]

     
Attachments:
  1. Non-Disclosure and Inventions Agreement
 
  2. Non-Compete Agreement

 